



COURT OF APPEAL
    FOR ONTARIO

CITATION: Carrick (Re), 2015 ONCA 866

DATE: 20151210

DOCKET: C59651

Doherty, Tulloch and Huscroft JJ.A.

IN THE MATTER OF:  Quentin Carrick

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the
    appellant Quentin Carrick

Daniel Di Fonzo, for the
    respondent Her Majesty the Queen

Julie Zamprogna Ballès, for
    the respondent Person in Charge of Southwest Centre for Forensic Mental Health
    Care, St. Josephs Health Care London

Heard:  September 18, 2015

On appeal from the disposition of the Ontario Review
    Board, dated October 6, 2014, with reasons dated November 7, 2014 and reported
    at 2014 [O.R.B.D.] No. 2628.

Huscroft J.A.:

Introduction

[1]

The appellant, Quentin Carrick, appeals from the October 6, 2014
    disposition of the Ontario Review Board, which concluded that he constitutes a
    significant threat to the safety of the public and ordered his detention at
    the Southwest Centre for Forensic Mental Health Care, St. Josephs Health Care
    London, without the community living privilege he had enjoyed under his
    previous disposition.

[2]

The appellant argues that he is not a significant threat to the safety
    of the public and seeks an absolute discharge. The Crown and the Hospital
    oppose the appellants release and seek to uphold the Boards disposition.

[3]

For the reasons that follow, I would allow the appeal and return the
    matter to the Board for a fresh determination.

Background

[4]

The appellant is a 38-year-old man with a criminal record that dates to
    1993. His record includes break and enter, theft, possession of property
    obtained by crime, and mischief, in addition to three violent offences,
    including assault. The appellants last violent offence was robbery with
    violence in 2003  several years prior to commission of the index offences,
    which did not involve violence.

[5]

The index offences involved charges of break and enter a dwelling house,
    possession of property obtained by crime under $5,000, attempted theft over
    $5,000, and break and enter with intent. The appellant broke into a family home
    and was discovered by a five-year-old child, who reported the information to her
    mother, who then informed her boyfriend. The appellant attempted to drive off
    in the family car but was blocked by the boyfriends truck. He ran off and was
    pursued by the boyfriend to an apartment. The appellant surrendered to the
    police shortly afterwards.

[6]

The appellant was found not criminally responsible (NCR) for the
    commission of these offences on August 14, 2007 and has been subject to
    dispositions of the Board since that time.

[7]

The appellant has been hospitalized for a period longer than he would
    have been incarcerated for the index offences had he not been found NCR. He has
    been diagnosed with a range of things including psychosis-not otherwise
    specified, mood disorder, bipolar disorder, personality disorder-mixed
    antisocial and paranoid traits, and polysubstance abuse. The most recent report
    on the appellant, prepared by Dr. B. Daly, indicates that the appellant may not
    have an Axis I illness (at the Board hearing, Dr. Daly clarified that he meant
    an Axis I psychotic disorder) and notes that he did not exhibit symptoms of
    psychosis for nearly five months, despite not being on psychotropic medication.

[8]

On October 2, 2014, the Board convened a hearing to review the 2013 disposition,
    pursuant to which the appellant was detained at the General Forensic Unit of Regional
    Mental Health Care St. Thomas with community privileges, and to review further
    restrictions on the appellants liberty imposed by the Hospital pursuant to s.
    672.81(2.1) of the
Criminal
Code
,
R.S.C. 1985, c. C‑46
. These
    restrictions resulted from the appellant breaching the terms of his previous disposition
    on four occasions. Despite the term in his disposition ordering him to abstain
    absolutely from the non-medical use of alcohol, drugs, and other intoxicants, the
    appellant tested positive for substance use each time he was re-admitted to the
    hospital.

[9]

The Board concluded that the restrictions on the appellants liberty
    were warranted and ordered that his detention continue. The appellant appeals
    from this disposition.

[10]

The
    Hospital brought an application to adduce fresh evidence concerning the conduct
    of the appellant since the disposition under appeal. In light of our decision
    in this case, it is unnecessary to consider that evidence.

The legislation

[11]

Section
    672.54 of the
Criminal Code
sets out the Boards obligations in this
    matter:

672.54
When a court or Review
    Board makes a disposition under subsection 672.45(2), section 672.47,
    subsection 672.64(3) or section 672.83 or 672.84, it shall, taking into account
    the safety of the public, which is the paramount consideration, the mental condition
    of the accused, the reintegration of the accused into society and the other
    needs of the accused, make one of the following dispositions that is necessary
    and appropriate in the circumstances:

(
a
) where a verdict of not criminally
    responsible on account of mental disorder has been rendered in respect of the
    accused and, in the opinion of the court or Review Board, the accused is not a
    significant threat to the safety of the public, by order, direct that the
    accused be discharged absolutely;



[12]

The
    history of the law governing the NCR designation and its consequences is set
    out by the Supreme Court of Canada in
Winko v. British Columbia (Forensic
    Psychiatric Institute),
[1999] 2 S.C.R. 625. The court
    summarized the effect of the legislation at para. 43:

In
    summary, the purpose of Part XX.1 is to replace the common law regime for the
    treatment of those who offend while mentally ill with a new approach
    emphasizing individualized assessment and the provision of opportunities for
    appropriate treatment.  Under Part XX.1, the NCR accused is neither
    convicted nor acquitted.  Instead, he or she is found not criminally
    responsible by reason of illness at the time of the offence.  This is not
    a finding of dangerousness.  It is rather a finding that triggers a balanced
    assessment of the offenders possible dangerousness and of what
    treatment-associated measures are required to offset it. Throughout the
    process the offender is to be treated with dignity and accorded the maximum
    liberty compatible with Part XX.1s goals of public protection and fairness to
    the NCR accused.

[13]

For present purposes, the most important point
    was that emphasized by the court in
Winko
, at
    para. 33:

The
    only justification there can be for the criminal law detaining a person who has
    not been found guilty (or is awaiting trial on an issue of guilt) is
    maintaining public safety.  Once an NCR accused is no longer a significant
    threat to public safety, the criminal justice system has no further
    application.

[14]

The Board is tasked with determining whether an NCR accused poses a
    significant threat to public safety.
An
NCR accused is
    not presumed to be dangerous and bears no burden of proof in proceedings before
    the Board.

[15]

If
    the Board concludes that an NCR accused poses a significant threat,
it is required to fashion a necessary and appropriate disposition
pursuant to s. 672.54  which
this court has held means the
    least onerous and least restrictive disposition:
Ranieri (Re)
, 2015 ONCA 444, at para. 20.
If, however, the Board concludes
    that an NCR accused does
not
pose a significant threat to public
    safety, it must order that he or she be discharged absolutely.

[16]

What
    constitutes a significant threat to the safety of the public? The term is
    defined in s. 672.5401 as a risk of serious physical or psychological harm to
    members of the public  including any victim of or witness to the
    offence, or any person under the age of 18 years  resulting from conduct that
    is criminal in nature but not necessarily violent. The likelihood of a risk
    materializing and the seriousness of the harm that might occur must be
    considered together. As the Supreme Court noted in
Winko
(in
    discussing s. 672.54), at para. 57:

[T]he
    threat posed must be more than speculative in nature; it must be supported by
    evidence. The threat must also be significant, both in the sense that there
    must be a real risk of physical or psychological harm occurring to individuals
    in the community and in the sense that this potential harm must be
    serious.  A minuscule risk of a grave harm will not suffice. 
    Similarly, a high risk of trivial harm will not meet the threshold. 
    Finally, the conduct or activity creating the harm must be criminal in nature.
    [Citations omitted.]

[17]

In
    short, the significant threat standard is an onerous one. An NCR accused is
    not to be detained on the basis of mere speculation. The Board must be
    satisfied as to both the existence and gravity of the risk of physical or
    psychological harm posed by the appellant in order to deny him an absolute
    discharge.

The decision of the Board

[18]

The
    Boards analysis is set out at paras. 48-51 of its decision:

The Board is in agreement that the accused continues to
    represent a significant threat to the safety of the public. We have reviewed
    all of the written and oral evidence pertaining to the differences in medical
    opinions as to Mr. Carricks diagnosis. We are mindful of Dr. Dalys opinion
    that while there is substantial evidence to suggest that the accused does not
    have a primary psychotic disorder or other Axis I diagnosis, this is not
    certain at this time. More data in the form of observation while not taking
    medication would add support. The hospital submitted the accused had an
    antisocial personality disorder and a drug induced psychosis and recommended
    that the detention Disposition continue and the accused be placed in a drug
    rehabilitation program followed by transitional housing in the community,
    indirectly supervised.

We have taken into consideration Mr. Carricks acceptance of
    Dr. Dalys evidence and his support of the hospital recommendation.

The Board accepts the recommendations of the hospital that Mr.
    Carrick have the privilege of attending a residential drug rehabilitation
    program with a follow-up transitional housing program. The majority of the
    Board also concluded that it is not realistic to consider community living for
    the accused in this coming year.

In reaching our Disposition, the Board has taken into
    consideration the paramount consideration of the need to protect the public
    from dangerous persons, the mental condition of the accused, the reintegration
    of the accused into society and the other needs of the accused.

[19]

One
    member of the Board dissented concerning the terms of the disposition. However,
    he did not dispute the Boards conclusion on the significant threat to the
    safety of the public issue.

The standard
    of review

[20]

Although
    decisions of the Board come to this court as appeals rather than applications
    for judicial review, the court is required to review the decision of the Board pursuant
    to administrative law principles:
R. v. Owen
, 2003 SCC 33, [2003] 1
    S.C.R. 779, at para. 34.

[21]

There
    is no need to conduct an analysis to determine the appropriate standard of
    review. A reasonableness standard is prescribed in the
Criminal Code
:

672.78
(1) The
    court of appeal may allow an appeal against a disposition or placement decision
    and set aside an order made by the court or Review Board, where the court of
    appeal is of the opinion that

(
a
) it is unreasonable or cannot be supported by
    the evidence;

(
b
) it is based on a wrong decision on a
    question of law; or

(c
) there was a miscarriage of justice.

[22]

In
    short, absent an error on a question of law (b) or a decision that results in a
    miscarriage of justice (c), the court is required to defer to the Boards
    judgment, upholding it if it is reasonable.

What does reasonableness require?

[23]

The
    leading case on the concept of reasonableness is the Supreme Court of Canadas
    decision in
Dunsmuir v. New Brunswick
, 2008 SCC 9, [2008] 1 S.C.R.
    190. In that case the court outlined the concept as follows, at para. 47:

Reasonableness is a deferential standard animated by the
    principle that underlies the development of the two previous standards of
    reasonableness: certain questions that come before administrative tribunals do
    not lend themselves to one specific, particular result.  Instead, they may
    give rise to a number of possible, reasonable conclusions.  Tribunals have
    a margin of appreciation within the range of acceptable and rational
    solutions.  A court conducting a review for reasonableness inquires into
    the qualities that make a decision reasonable, referring both to the process of
    articulating the reasons and to outcomes.  In judicial review,
    reasonableness is concerned mostly with the existence of justification, transparency
    and intelligibility within the decision-making process.  But it is also
    concerned with whether the decision falls within a range of possible,
    acceptable outcomes which are defensible in respect of the facts and law.

[24]

As
Dunsmuir
makes clear, reasonableness review
    begins from the premise that questions before specialized tribunals may not
    give rise to a single, correct answer. A range of reasonable decisions may be
    made in a particular context and that range may be more or less broad,
    depending on a number of considerations in all the circumstances.

[25]

In
    this case, it fell to the Board to make a binary decision: either the appellant
    is entitled to an absolute discharge or he is not. The decision depends on an
    assessment of the nature and gravity of the risk posed by the appellant, an
    assessment that is not amenable to strict proof. The Board was required to
    exercise its expert judgment based on its evaluation of the relevant evidence,
    and the reasonableness of its decision must be evaluated by considering the
    reasons proffered by the Board in the context in which the decision was made.

[26]

The
    court does not make its own judgment on the significant threat question and use
    that judgment as the benchmark for assessing the reasonableness of the Boards decision.
    Nor does this court re-weigh the considerations before the Board. The reasons
    for the Boards decision and the substantive decision reached by the Board must
    be considered together to determine whether an acceptable and defensible
    outcome has been reached.

The parties positions

[27]

The
    appellant submits that the Boards decision does not explain its finding of
    significant risk. The evidence at the hearing was that the appellant poses a
    high risk of low-level harm, as he is likely to seek out drugs and may commit
    property offences to pay for drugs. However, this evidence does not establish a
    risk that justifies his continued detention. The appellant emphasizes that
    there has been no violence since 2003.

[28]

The
    appellant says that he did not concede at the hearing that he poses a
    significant threat to the safety of the public, as the Boards decision
    suggests. But, even assuming he did, the Board was required to determine the
    matter and it has failed to do so.

[29]

The
    Crown submits that the appellant effectively conceded that he is a significant
    threat to public safety by abandoning his request for an absolute discharge in his
    testimony before the Board. Nevertheless, the Crown argues that the evidence
    supports the Boards decision finding him to be a significant threat. The Crown
    and Hospital submit that the appellants substance abuse motivates his criminal
    activity and that his criminal activity has the potential to cause
    psychological harm to others and could lead to the commission of more serious
    offences. The Crown emphasized that the appellant has numerous markers for risk
    of violence and that this court should defer to the Boards decision.

Analysis

[30]

The
    Board was confronted with expert evidence that is at times equivocal and
    contradictory. There is evidence in the record both to support and to reject
    the view that the appellant poses a significant threat to the safety of the
    public. I highlight some of the conflicting evidence below.

Evidence of significant threat to the safety of the
    public

[31]

In
    the annual hospital report, dated April 29, 2014, the prior treatment team
    expressed the opinion that the appellant continues to pose a significant threat
    of physical or psychological harm to the safety of the public based on seven
    factors including the symptoms of his mental illness, his uncertain commitment
    to medication compliance, his limited insight, and his ongoing substance abuse.
    Moreover, a Psychological Risk Assessment Consultation Report (HCR-20 V3),
    prepared by Dr. R. Balsom and Dr. L. Litman on March 13, 2014, found that nine
    of the ten core historical items, four of the five core clinical items, and
    four of the five core risk management items clearly emerged as risk factors for
    violence.

[32]

The
    appellants current treating psychiatrist, Dr. Daly, recommended that the
    appellant be detained at the Southwest Centre for Forensic Mental Health Care.
    In his testimony he described the appellant as a substantial risk and in
    answer to a direct question from Crown counsel, did not deny the suggestion that
    the appellant was a significant threat to the safety of the public:

Q:      What would you say if I suggested to you both the
    Supreme Court of Canada and now Parliament of Canada have really said we dont
    care how complex he is. The issue is is he a significant threat to the safety
    of the public and youve already said he is and that threat will be increased
    by him living in the community. You dont deny that?

A:
I dont
.
I think the issue that makes
    this complex is that thats not going to change. [Emphasis added.]

[33]

In
    another exchange, Dr. Daly agreed with the suggestion that the appellant
    represents a significant threat to the safety of the public:

Q:      And if I
    were [to] suggest to you that  the test is whether or not he represents a
    significant threat to the safety of the public, youd agree with that I think?

A:       That is my
    understanding I think.

Q:      You already
    said in your view he does?

A:       Yes

Evidence that the appellant may not present a
    significant threat

[34]

Dr.
    Dalys evidence is equivocal at points, including these answers to questions
    from the appellant:

Q:      Do you
    believe I possess or pose a violent risk to the physical or psychological harm
    to the public due to a major mental illness?

A:      So I believe that you pose
    a risk to the public if you consider major mental illness to be substance
    abuse.
Violence is the key word there; that is questionable
. Because
    the evidence that we have is that you havent been violent since 2003. So that
    risk is lesser than an overall risk of committing a crime.

Q:      So therefore I dont pose a
    violent risk to the safety of the public?

A:      Well, I would say --
I
    wouldnt say not at all
. There are baseline things that cause you to have
    a greater risk overall. Substance use disorder and antisocial personality
    disorder cause an increased risk overall, if you take all people and compare
    them to the general public, for violent crime. [Emphasis added.]

[35]

And
    at other points, Dr. Daly testifies that violence is
unlikely
:

Mr. Carrick has used drugs in the past and he is likely to use
    them again in the future, mostly because he has relapsed so many times,
    including after instances of treatment. And there is the link between the
    substance abuse and the crimes, including the instant offence.
But there is
    limited evidence to suggest that he would be violent
.



If youre asking me whats going to happen over the last year
    if you let him out, he would probably use drugs again because thats what the
    evidence suggests, though theres no way to know for sure and he may go AWOL
    again because thats what the evidence suggests.
But the evidence also
    tends to suggest that he wont be risky in a violent way, but risky in a
    criminal way
because he will probably procure drugs. And theres an
    increase that he -- theres an increased chance that he will commit a crime to
    get money for drugs. That seems to be the pattern in the past. [Emphasis added.]

[36]

In
    answer to the question whether the appellant poses too great a risk to the
    public to let him live in the community, Dr. Daly testified:

A:      I dont think he does.

Q:      Youd be prepared to have
    him live in the community today?

A:      Today, tomorrow, yes. Because I think the risk is going
    to be the same a year from now roughly.

[37]

Dr.
    Litman, who prepared the Psychological Risk Assessment Consultation Report
    referred to above, endorsed Dr. Dalys view that there would always be a
    baseline of threat for people with antisocial personality disorder. However,
    concerning the threat to public safety posed by the appellant, Dr. Litman gave
    the following testimony:

Q. [the
    appellant]:  And do you believe that I pose a significant threat to commit a
    violent offence due to a major mental illness?

A:       No

...

A:      I dont think we have any evidence that he is a risk
    for -- the evidence we have is that he committed a violent offence in 2003 and
    nothing since then. So, you know, even while hes using drugs, we have no evidence
    that he was a threat.



Q:      But based on the test, the legal test that the Board
    has to determine whether Mr. Carrick represents a significant threat or not,
    have you formed an opinion with respect to that?

A:      I think as Dr. Daly said, hes at risk to continue to
    use drugs and possibly to commit more offences. If that fits the criteria of
    significant threat, then he meets it, if thats the only criteria being used.

The Boards decision is unreasonable

[38]

In
    order to reach a reasonable decision in this case it was incumbent on the Board
    to address the conflicts and ambiguities in the expert evidence. The Board was
    entitled to accept some, all, or none of the expert evidence, but, whatever it
    chose to do, the Board was required to explain and justify its decision. It
    could not order the appellants continued detention without determining that he
    posed a significant threat to the safety of the public, regardless of any purported
    concession he may appear to have made.

[39]

There
    is no doubt that the appellant has a lengthy history of mental illness and
    substance abuse and has committed numerous offences in order to obtain alcohol
    and drugs. There is a substantial risk, if not likelihood, that he will abuse alcohol
    and drugs and commit offences if he is released in the community. Yet the law
    is clear that the appellant cannot be detained on this account. He is entitled
    to be discharged unless the Board concludes that he poses a significant threat
    to the safety of the public as discussed in para. 16.

[40]

The
    Hospital argued that the decision of the Board was reasonable because the commission
    of non-violent offences by the appellant would necessarily cause serious
    psychological harm to some vulnerable individuals. However, if this argument
    were accepted the risk that the appellant might commit virtually any offence
    would be sufficient reason for the Board to detain him indefinitely.

[41]

Prior
    proceedings involving the appellant reflect this concern. In
R. v. Carrick
,
    2010 ONCA 523, although this court

dismissed the appellants appeal
    from a previous Board disposition it expressed concern about the Boards application
    of the significant threat standard to the appellant, at paras. 1 and 3:

There
    is merit to the submission that the Board focused on the risk that the
    appellant would breach any release order rather than on the risk to public
    safety that may have been occasioned were the appellant to breach a condition
    of the release order. The two risks are not the same and it is the latter
    inquiry that must be made under the relevant provisions of the
Criminal
    Code
.



At
    the next hearing, the Board must focus on the question of whether the risk to
    the public can be safely managed under terms imposed as part of a conditional
    discharge and not simply on the risk that the appellant will breach any release
    order by consuming alcohol or some other illicit substance.

[42]

Five
    years later, the appellant remains detained. This is significant because, as Dr.
    Daly reiterated at several points in his testimony, the risk posed by the
    appellant  a risk of continued substance abuse and of ongoing criminal
    activity to support this addiction  is unlikely to change.

[43]

Given
    the history of the appellants detention and the state of the expert evidence,
    the Board needed to do more than simply assert that the appellant continues to
    pose a significant threat to the safety of the public. It had to address the conflict
    in the evidence and explain why it was satisfied that the appellant poses a
    significant threat. In my view, its failure to do so renders its decision unreasonable.

Conclusion

[44]

It
    does not follow from the conclusion that the Boards decision is unreasonable
    that the appellant poses no significant risk to the safety of the public and
    should be discharged. It is simply the case that the Board has not made a
    reasonable decision. The risk posed by the appellant is a matter for the Board in
    the exercise of its expert judgment, not this court.

[45]

Accordingly,
    I would allow the appeal and return the matter to the Board for a fresh determination
    having regard to the reasons outlined in this decision.

Released: December 10, 2015 DD

Huscroft
    J.A.

I
    agree Doherty J.A.

I
    agree M. Tulloch J.A.


